Citation Nr: 9923081	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-34 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for skin cancer, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969, and his military records indicate that he served 
in the Republic of Vietnam during his period of active duty 
service.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In a March 1994 rating decision, the RO 
denied service connection for a skin condition, to include as 
due to herbicide exposure.  In an April 1997 rating decision, 
the RO denied service connection for skin cancer, to include 
as due to herbicide exposure.

The appeal of the March 1994 rating decision initially 
encompassed the issues of entitlement to service connection 
for numbness of extremities, chest pain, blurred, vision, and 
pain in the neck and legs, all to include as secondary to 
herbicide exposure.  However, in his July 1994 Substantive 
Appeal, the veteran indicated that he was continuing his 
appeal only with regard to the issue of entitlement to 
service connection for chloracne.  The Board also observes 
that the veteran had completed an appeal of the RO's denial 
of an increased evaluation for a low back disorder, but, in a 
statement received by the RO in July 1997, he withdrew his 
claim for this benefit.  See 38 C.F.R. § 20.204 (1998).  
Additionally, the veteran completed an appeal of the RO's 
denial of service connection for PTSD, but this benefit was 
granted in a February 1996 rating decision.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is competent medical evidence showing a 
relationship between the veteran's skin disorder, diagnosed 
as chloracne, and his period of military service.

3.  The veteran's skin cancer was not first manifested in 
service or for many years following service.


CONCLUSIONS OF LAW

1.  Chloracne was incurred as a result of service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).

2.  Skin cancer was not incurred as a result of service or as 
a result of herbicide exposure during service in the Republic 
of Vietnam.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented claims which are not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claims, and no further 
assistance is required in order to comply with the VA's duty 
to assist him with the development of facts pertinent to his 
claim, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  VA 
regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) (1998) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 3.307(a)(6)(iii) (1998).  In such circumstances, 
service connection may be granted on a presumptive basis for 
the diseases listed in 38 C.F.R. § 3.309(e) (1998).  See 38 
C.F.R. § 3.307(a)(6)(ii) (1998).  For instance, service 
connection for chloracne and other acneform diseases 
consistent with chloracne is warranted if any such diseases 
becomes manifest to a compensable (10 percent) degree within 
one year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  Id.

II.  Chloracne

The veteran's service medical records, including his April 
1969 separation examination, are negative for any skin 
disorders.  The veteran was first treated for mild acne 
excorieé, possible dyshidrotic eczema (by history), and 
verruca vulgaris on the left fourth finger in May 1980.  
Several subsequent VA treatment records show treatment for an 
acneform rash.  Significantly, an October 1984 treatment 
record contains a notation of whitish discolorations on the 
chest and arm and a painful erythematous raised nodule on the 
right side of the chest.  An August 1986 record contains a 
notation of a recurrent cyst behind the right ear.  

A February 1997 VA skin examination report indicates the 
presence of multiple acne scars of the chest and back, 
"pitting" scarring on the face, and occasional closed 
comedones over the back.  Also, there were old acne lesions 
noted on the buttocks and lower extremities, and the skin 
over the forearms and lower extremities was dry and scaly.  
This report includes diagnoses of diagnosed chloracne in 
1987, without current findings suggestive of chloracne; and 
dyshidrosis.  The examiner noted that "[t]his condition is 
not disabling to this gentleman but it does appear to be 
service connected."

In view of this evidence, the Board referred this case to a 
VHA (Veterans Health Administration) physician in 
dermatology, Jane Hirokane, M.D., for an additional opinion 
regarding etiology, based upon a review of the veteran's 
claims file.  In an opinion dated in June 1999, Dr. Hurricane 
noted that the diagnosis of chloracne has a distinct clinical 
presentation of many closed comedones, with pale yellow cysts 
of the outer side of the eye ("malar crest") and behind the 
ear.  Later involvement could include the trunk and body 
areas not commonly affected by acne, such as the abdomen, the 
thighs, and the genitals.  Also, later development of 
pustules and abscesses may occur, resulting in scarring, 
although the overall course of this disorder resolves if 
there is no ongoing exposure.

With regard to the case at hand, Dr. Hirokane noted that 
medical records from October 1984 and August 1986, as well as 
the report of the 1997 VA skin examination, showed physical 
findings that could be consistent with a diagnosis of 
chloracne.  Furthermore, the veteran's in-service entrance 
examination showed normal skin findings, with no identifying 
scars mentioned.  The specialist indicated that this "may 
support the appellant's claim that his skin problems 
developed after his military service and that cystic acne was 
not a major problem prior to his entering the service."  
However, Dr. Hirokane also indicated that these scars might 
be due to scratching, and treatment for an eczematous process 
predominated over treatment for an acneform process.  If so, 
the acneform condition might not have been a severely 
disabling condition.  She concluded that "reasonable doubt 
would favor towards service connection for chloracne, based 
on [the veteran's] personal testimony and medical 
documentation."

In this case, the Board observes that the February 1997 VA 
skin examination report indicates a relationship between the 
veteran's current skin disorder and service, and the VA 
specialist who reviewed the claims file in June 1999, Dr. 
Hirokane,  indicated that the medical evidence of record 
suggests that the veteran has suffered from chloracne and 
that reasonable doubt "would favor" service connection for 
this disorder.  See 38 U.S.C.A. § 5107(b) (1998).  Although 
there is no medical evidence showing that chloracne was 
present prior to May 1980, there is also no medical evidence 
of record to contradict the opinion that this disorder is of 
service origin.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994) (a veteran can establish service connection 
for a disease by showing direct service connection even if 
the requirements for presumptive service connection are not 
met).  Therefore, the Board concludes that the evidence 
supports the grant of service connection for chloracne on the 
basis that this disorder is directly related to the veteran's 
period of active military service.

III.  Skin cancer

The veteran's service medical records do not show any 
references to skin cancer.  An April 1996 report from 
Lutheran Hospital in La Crosse, Wisconsin, indicates that the 
veteran had an excision of a lesion of the skin of the right 
upper arm, with a well-differentiated infiltrating 
keratinizing squamous cell carcinoma.  This lesion was noted 
to have been slow-growing for four years.  In a February 1997 
statement, Lawrence W. Waite, D.O., indicated that the 
veteran had an excised basal cell carcinoma of the right arm 
that "may be related" to exposure to Agent Orange, and Dr. 
Waite suggested that the veteran could have "a service[-
]related injury due to the fact of the tetrogenic nature of 
agent orange and the fact that it has been documented with 
skin irritation, inflammation and in actuality, skin 
cancers."  A February 1997 VA skin examination report 
includes a diagnosis of status post cell carcinoma resected, 
right arm, without reoccurrence. 

In view of this evidence, the Board also referred this issue 
to a VHA specialist for an additional opinion regarding 
etiology, based upon a review of the veteran's claims file.  
In the June 1999 opinion which also addressed cloracne, Dr. 
Hirokane noted that the veteran's skin cancer was first 
diagnosed 27 years following his separation from service.  
She also indicated that the veteran's skin cancer was 
classified as a non-melanoma skin cancer and that, according 
to VA medical studies, there was insufficient and inadequate 
evidence to determine whether an association could be made 
between skin cancer and exposure to Agent Orange.  Overall, 
the specialist found that, based on the latest data available 
regarding Agent Orange and its relationship to certain 
diseases, the evidence did not support a relationship between 
the veteran's skin cancer and service.  

In reviewing the evidence, the Board observes that, in 
providing the opinion that the veteran's skin cancer might be 
related to exposure to Agent Orange in service, Dr. Waite did 
not indicate that he had reviewed the veteran's claims file 
and did not cite to medical documentation supporting his 
opinion.  By contrast, the VA specialist who found that no 
relationship existed between the veteran's skin cancer and 
service, including reported exposure to Agent Orange, did 
review the veteran's claims file and cited to medical 
literature in support of her conclusion.  The Board finds 
that the opinion of the VA specialist is of greater probative 
value than that of Dr. Waite.  See Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence"). 

In reaching its conclusion in this case, the Board has 
considered the veteran's contention that he incurred skin 
cancer as a result of Agent Orange exposure, as articulated 
during his October 1998 VA Travel Board hearing.  However, 
the veteran has not been shown to possess the requisite 
medical expertise necessary to render a competent opinion 
regarding medical causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1991).  
Overall, the preponderance of the evidence is against the 
conclusion that the veteran's skin cancer was incurred as a 
result of service, including exposure to herbicides in 
service.  Therefore, his claim for service connection for 
skin cancer must be denied.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt, as set 
forth in 38 U.S.C.A. § 5107(b) (West 1991).  However, as the 
preponderance of the evidence is against the veteran's claim, 
this claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1998).


ORDER

Service connection for chloracne is granted.

The claim of entitlement to service connection for skin 
cancer, to include as secondary to herbicide exposure, is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

